Citation Nr: 9914815	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-32 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than July 26, 
1995 for service connection for ischemic heart disease.

2.  Entitlement to an evaluation in excess of 60 percent for 
ischemic heart disease.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1941 to April 1942.  
The veteran was a prisoner of war (POW) from April 10, 1942 
to August 2, 1942.  Thereafter he served in a no casualty 
status and with the Regular Philippine Army until June 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Manila, Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
ischemic heart disease based on status as a prisoner of war 
and assigned a 30 percent evaluation, effective July 26, 
1995.  The veteran appealed the disability rating and the 
effective date of the award.  

With respect to the issue of entitlement to an increased 
rating for ischemic heart disease, it is noted that in an 
April 1998 rating decision, the RO granted an increased 
evaluation from 30 to 60 percent for ischemic heart disease.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in AB v. Brown, 6 Vet. 
App. 35, 39 (1993) held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and 
regulations.  As such a claim remains in controversy "where 
less than the maximum available benefits is awarded," the 
Board will address whether the veteran in this case is 
therefore entitled to a higher evaluation for his service-
connected heart disability.  Id. at 38. 

It is noted that the veteran requested a personal hearing 
before a member of the Board.  In March 1999, he formally 
withdrew that request.  

It is further noted that in a January 1997 rating decision, 
the RO denied service connection for degenerative 
osteoarthritis because the claim was not well grounded.  The 
veteran submitted a Notice of Disagreement in June 1997, to 
which a Supplemental Statement of the Case was issued in June 
1998.  The veteran did not thereafter perfect an appeal on 
that issue, and the matter is not presently before the Board.  
See 38 C.F.R. § 20.302(c) (1998).

Lastly, it is noted for the record that the veteran's claim 
for entitlement to a total disability based on individual 
unemployability due to service-connected disability was 
granted in an October 1998 rating decision.  


FINDINGS OF FACT

1.  The RO, by rating decision dated in December 1990, denied 
service connection for arteriosclerotic heart disease.  The 
veteran did not appeal that decision.  

2.  On July 12, 1994, a liberalizing regulation which 
provided that the term "beriberi heart disease" includes 
ischemic heart disease in a former prisoner of war who had 
experienced localized edema during captivity was published; 
that regulation was retroactively effective to August 23, 
1993.  

3.  On July 26, 1996, the RO received the veteran's formal 
claim of entitlement to service connection for heart disease 
based upon the liberalizing law for prisoners of war.  

4.  In a January 1997 rating decision, the RO granted the 
veteran service connection for ischemic heart disease 
(diagnosed as hypertensive arteriosclerotic heart disease) 
based on his status as a prisoner of war disability, 
effective July 26, 1995.  

5.  The veteran's service-connected ischemic heart disease is 
currently manifested by shortness of breath on walking, 
limited home activities, dizziness, the need for medication, 
angina with dyspnea on exertion, irregular rhythm, functional 
assessment of no more than light manual labor due to 
symptomatology, and an estimation of 3 to 4 metabolic 
equivalents.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 26, 
1995, for the award of service connection for ischemic heart 
disease have not been met.  38 U.S.C.A. § 5110 (West 1991 7 
Supp. 1997); 38 C.F.R. §§ 3.114, 3.309, 3.400 (1998).

2.  The criteria for an evaluation in excess of 60 percent 
for ischemic heart disease have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1997); 38 C.F.R. § 4.104, Diagnostic Code 7005 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is essentially the veteran's contention that he is 
entitled to an earlier effective date for the grant of 
service connection for his heart disability because VA 
promulgated a liberalizing law which applies to his 
circumstances, and because his heart disease was shown on VA 
examination in 1987.  The veteran also maintains that he is 
entitled to a higher disability rating based upon the 
severity of his current heart disease symptomatology.  In the 
interest of clarity, the Board will review the factual 
background of this case and then separately discuss the two 
issues on appeal.

Factual Background

In April 1975, the veteran initiated a claim for service 
connection and informed VA that he had been a prisoner of 
war.  In May 1975, an original application for compensation 
or pension was received. 

In May 1982, the veteran claimed entitlement to service 
connection for beriberi heard disease as a result of his 
imprisonment during World War II.  In June 1982, the RO asked 
the veteran to submit current medical evidence showing that 
he had disabilities attributable to his prisoner of war 
status.  In an April 1982 medical statement, the veteran's 
private physician stated that he had treated the veteran 
three times per week since November 1981 for various 
ailments.  Regarding the heart, it was noted that there was a 
presence of murmur and an increased heart rate.  In a July 
1982 rating decision, the RO denied service connection for 
all claimed disabilities, including hypertension, because 
there were no official records showing the claimed disorders 
being treated or diagnosed during service or within any 
applicable presumptive period. 

In March 1987, the veteran requested that he be afforded a VA 
protocol examination.  In September and October 1987, the 
veteran underwent a VA protocol examination.  In the history 
section, the veteran stated that he was tortured while he was 
a prisoner and that he acquired beriberi disease during 
captivity.  He stated that he had swelling on the legs/feet 
during incarceration.  Regarding cardiovascular pathology, 
the diagnosis was arteriosclerotic hypertensive disease.  A 
corresponding chest x-ray revealed an impression of 
borderline heart with left ventricular prominence and 
arteriosclerosis, thoracic aorta.  A corresponding 
electrocardiogram revealed a normal sinus rhythm.  

In an October 1987 rating decision, service connection for 
disabilities as a result of the veteran's prisoner of war 
experience was denied.  In particular, service connection was 
denied for arteriosclerotic hypertensive cardiovascular 
disease.  The RO reiterated that there were no official 
records of treatment of the veteran's claimed disability 
during service.  It was noted that there was no presumption 
of arteriosclerotic hypertensive cardiovascular disease.  

In February 1989, the veteran claimed entitlement to service 
connection for all prisoner of war related disabilities under 
Public Law 100-332.  In March 1989, the RO notified the 
veteran that he would not receive another protocol 
examination unless evidence submitted showed that he had 
disabilities covered under Public Laws 100-332 and 97-37.  
The veteran replied in March 1989 that the earlier protocol 
examination was inadequate as it pertained the new Public Law 
100-332.  From May 1989 to August 1989, the veteran requested 
reexamination and the RO refused. 

In July 1990, the veteran submitted a medical certification 
from his private physician who stated that he had treated the 
veteran for arteriosclerotic heart disease and other 
ailments.  In September 1990, the veteran underwent a VA 
examination.  Regarding the cardiovascular system there was 
regular rhythm with no murmurs.  No corresponding or specific 
diagnosis was made.  In a December 1990 rating decision, 
service connection was denied for arteriosclerotic 
hypertensive cardiovascular disease because no new and 
material evidence had been presented to establish the 
disorder.  The veteran was notified of the same in December 
1990.  

On July 12, 1993, the veteran reinitiated his claim for 
entitlement to service connection based upon prisoner of war 
status.  In a July 22, 1993 letter, the RO explained to the 
veteran that his claim had been denied in December 1990 and 
that he did not appeal that decision.  He was informed that 
new and material evidence was necessary to reopen the 
previously denied claim. 

On August 24, 1993 a law liberalizing the Former Prisoner of 
War Benefits Act of 1981, Pub. L. No. 97- 37, 95 Stat. 935-37 
[codified at 38 U.S.C.A. § 1112(b)] was enacted .  On July 
12, 1994, 38 C.F.R. § 3.309(c) was amended, effective August 
24, 1993, to indicate that the term "beriberi heart disease" 
includes ischemic heart disease in a former POW who had 
experienced localized edema during captivity.

On July 26, 1996, the veteran reinitiated his claim for 
entitlement to service connection based upon prisoner of war 
status.  He stated that he wanted to reopen his claim based 
on the new liberalizing law, promulgated on August 24, 1993, 
that pertained to former prisoners of war.  The veteran 
submitted private medical records that showed that he was 
hospitalized in June 1996 for hypertensive cardiovascular 
disease.  A July 1996 chest x-ray showed cardiac shadow 
markedly enlarged.  The veteran submitted a duplicate copy of 
the September 1987 VA chest x-ray.  

In September 1996, the veteran underwent a series of VA 
examinations.  Regarding the cardiovascular examination, the 
veteran's blood pressure was 140 over 90.  He reported having 
substernal chest pains since 1976.  He complained of having 
shortness of breath on walking 10 meters.  Examination of 
heart resulted in a diagnosis of hypertensive 
arteriosclerotic heart disease, cardiomegaly, and atrial 
fibrillation not in failure.  A corresponding 
electrocardiogram showed abnormality with post ventricular 
response and non specific ST-T (segment; the portion of the 
segment between the end of the S wave and the beginning of 
the T wave) changes.  A corresponding chest x-ray showed an 
impression of residual fibrosis.  There was a small calcified 
nodule in the left upper lung.  Arteriosclerosis; slight to 
moderate cardiomegaly, predominantly left ventricle.  The 
cardiothoracic ratio was 53 percent.  

In a January 1997 rating decision, service connection was 
granted for ischemic heart disease (diagnosed as hypertensive 
arteriosclerotic heart disease (HASHD)) as a prisoner of war 
disability pursuant to the new amendment.  The supporting 
evidence included the veteran's September 1987 VA protocol 
examination wherein he stated that he had swelling of the 
legs and feet.  The RO granted service connection for 
ischemic heart disease and assigned a 30 percent evaluation 
effective July 26, 1995.  The RO noted that the effective 
date of entitlement was based upon provisions of 38 C.F.R. 
§ 3.114(a) for retroactive payment. 

In March 1997, the veteran disagreed with the effective date 
and the disability evaluation.  The veteran argued that the 
effective date should be August 24, 1993 because his 
disability was noted in 1987.  

In a May 1997 Statement of the Case, the RO explained its 
reasons for denial.  The veteran was informed that 
retroactive payments were made one year from the date of 
claim if the claim was made more than one year after the 
effective date of the law.  The veteran's claim was received 
on July 26, 1996, more than one year after the effective date 
of the law.  The RO explained that the effective date was 
therefore July 26, 1995, and that if the veteran had made his 
claim within one year after August 24, 1993, and continuously 
prosecuted the claim until 1996, the effective date would 
have been August 24, 1993.  

In July 1997, the veteran was hospitalized privately for 
hypertensive cardiovascular disease, and cardiac arrhythmia.  
A chest x-ray in July 1997 showed that the heart was 
enlarged, and an aortic knob was calcified.  A small density 
was seen on the left upper lobe.  The impressions were 
minimal cardiomegaly and atheromatous aorta.  A clinical 
correlation was suggested to rule out infiltrate of the left 
upper lobe.  

A November 1997 private chest x-ray revealed that the heart 
was enlarged.  There was calcification in the left upper 
lobe.  The rest of the visualized chest structures were 
unremarkable.  The impression was cardiomegaly; residual 
calcification of the left upper lobe.  The veteran was 
hospitalized privately in December 1987 for essential 
hypertension and another ailment.  

In February 1998, the veteran underwent a series of VA 
examinations.  On the heart and hypertension evaluation, the 
veteran's medical history included that he had dyspnea on 
walking 5 meters.  He used a bedside commode and he stayed in 
bed or sat down most of the time due to dizziness.  He had 
angina with dyspnea on exertion, three times per week, and it 
was tolerable.  The examiner stated that there were no other 
cardiac symptoms present.  

Physical examination revealed that the heart size was 
abnormal and palpable to the 5th left midclavicular line.  
His blood pressure was 142/86 (standing); 140/88 (sitting); 
and 160/80 (lying).  Regarding cardiac arrhythmia, it was 
noted that there was irregular rhythm of unknown onset.  The 
veteran was negative for murmurs, thrills, and evidence of 
congestive heart failure.  The diagnosis was hypertensive 
arteriosclerotic heart disease, left ventricle hypertrophy; 
abnormal frequency, not in failure; and chlorofluorocarbons 
(CFC) II-B.  The metabolic equivalents (of oxygen 
consumption) (METs) were 3-4, and the endurance factor was 78 
percent.  

With regard to the functional assessment, the examiner noted 
that more than light manual labor was not feasible due to 
symptoms of shortness of breath and dizziness, and that the 
latter could be related to hypertension.  A corresponding 
electrocardiogram revealed abnormality with average 
ventricular response and left ventricular hypertrophy.  A 
corresponding chest x-ray revealed an impression of residual 
upper lobar scarring with small calcified nodule on the left.  
It was noted that arteriosclerotic hypertensive 
cardiovascular disease was progressive since September 19, 
1996.  The CTR was 58 percent, from a prior 53 percent.  On 
the corresponding worksheet it was noted that a stress test 
was not done because the veteran had knee joint pain.  

Also in February 1998, a quantitative and spectral study was 
done at a private electrocardiography laboratory.  In the 
interpretation section, it was noted that the study was 
difficult due to a poor echocardiographic window.  Visualized 
structures showed that the left ventricle appeared 
concentrically hypertrophied with segmental wall motion 
abnormalities; there was hypokinesia at the posterior, 
lateral and inferior left ventricular free wall; the left 
atrium was dilated with no evidence of thrombus; the mitral 
annulus was thickened; the aortic annulus was thickened; and 
on Doppler it was noted that aortic regurgitation was mild.  

In an April 1998 rating decision, the RO increased the 
veteran's rating for ischemic heart disease from 30 percent 
to 60 percent disabling.  The effective date remained July 
26, 1995.  The increased rating was effectuated under the old 
and new rating criteria for ischemic heart disease.  The RO 
noted that the new rating criteria went into effect on 
January 12, 1998.  A higher evaluation of 100 percent was not 
assigned since there was no evidence of congestive heart 
failure or an acute episode of myocardial occlusion or 
thrombosis.  The RO noted that the METs given were based on 
estimation and not from objective results from a stress test.  
The veteran was notified of the same in May 1998.  In a June 
1998 Supplemental Statement of the Case, the veteran was 
provided with the new rating criteria for arteriosclerotic 
heart disease (coronary artery disease).  

A July 1998 private medical record showed that the veteran 
was treated for hypertensive atherosclerotic heart disease, 
atrial fibrillation and functional class II.  

In September 1998, the veteran underwent another VA heart 
examination.  The worksheet report revealed that the 
veteran's claims folder was reviewed by the examining 
physician.  The diagnoses from the February 1998 VA 
examination were noted verbatim, and it was noted that there 
had been no change in the veteran's symptoms.  The veteran 
still had shortness of breath on walking 5 meters; he was 
limited to his activities at home; and the episodes of chest 
pains had not changed since the last evaluation.  It was 
noted that the veteran took medications, with no side effects 
and with fair response.  There was recurrent dizziness 
especially in the afternoon.  There was no syncope.  Again, a 
stress test was not done because the veteran was a 78 year 
old person with knee joint pain.  

The heart was noted as being abnormal and was palpable at the 
5th left midclavicular line.  There was irregular rhythm, and 
no murmur.  The examiner noted the echocardiogram done in 
February 1998.  Examination diagnoses were hypertensive 
arteriosclerotic heart disease, left ventricle hypertrophy, 
and atrial fibrillation not in failure.  It was again noted 
that METs were 3-4.  The examiner stated that more than light 
manual labor was not feasible due to symptoms as well as 
cardiac findings.  The examiner stated that, however, there 
had been no progression of the condition since the veteran's 
last evaluation.  

In an October 1998 rating decision, the RO continued the 60 
percent evaluation assigned for the veteran's service-
connected heart disease.

Entitlement to an effective date earlier than July 26, 1995 
for service connection for ischemic heart disease.

The Board initially  the veteran's claim of entitlement to an 
earlier effective date is well-grounded within the meaning of 
38 U.S.C.A. § 5107; that is, his claim is plausible.  No 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

Relevant law and regulations

Except as otherwise provided, the effective date of an 
evaluation and award of direct service connection 
(38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998)) 
shall be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. 
§ 3.400(b)(2) (1998).

The effective date of a grant of presumptive service 
connection (38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998)) is the date entitlement arose 
if the claim is received within one year after separation 
from active duty; otherwise, it is the later of the date of 
receipt of claim and the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(2)(ii).

Legal authority also provides that where compensation 
benefits are awarded pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction , the effective date of such award 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the law.  38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claimant 
requests review of his claim within one year from the 
effective date of the liberalizing regulation, benefits may 
be authorized from the effective date of the liberalizing 
provisions.  38 C.F.R. § 3.114(a)(1).  However, if the 
claimant requests review of his claim more than one year from 
the effective date of the liberalizing regulation, benefits 
may be authorized only for a period of one year prior to the 
date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.  38 U.S.C.A. § 5110 (g); 
38 C.F.R. § 3.114(a).

Everyone dealing with the Government is charged with 
knowledge of Federal statues and agency regulations.  Morris 
v. Derwinski, 1 Vet. App. 260, 265 (1990).  VA is not 
generally obligated to notify claimants of changes unless 
there is a specific provision in the liberalizing law or 
issue.  Such a duty may exist where VA knew or should 
reasonably have known of a claimant's entitlement.  Lyman v. 
Brown, 5 Vet. App.  194 (1993).  

Analysis

In essence, the veteran contends that an earlier effective 
date should be granted for service connection for heart 
disease because his heart disease was initially identified  
and he had filed his initial claim for such disability in the 
1980's. 

The appellant's reopened claim of entitlement to service 
connection for heart disease was granted in January 1997 
based upon a liberalizing amendment to 38 C.F.R. § 3.309(c) 
recognizing, for the first time, a causal connection between 
episodes of localized edema during captivity and the 
subsequent development of ischemic heart disease in former 
POWs, such as the veteran.  This liberalizing regulatory 
change, published on July 12, 1994, was made effective 
retroactively from August 24, 1993.  The basis for this 
change was a report published in 1992 by the Institute of 
Medicine, National Academy of Sciences, entitled "The Health 
of Former Prisoners of War," which documented a statistical 
relationship between episodes of local edema during captivity 
and the subsequent development of ischemic heart disease in 
those same POWs.  A biological mechanism linking these two 
pathological processes has not yet been identified, according 
to VA's publication notice. See 59 Fed. Reg. at 35,465 (July 
12, 1994). The relationship is based entirely on the 1992 
statistical study which was accepted by the Secretary of VA 
on August 24, 1993.

In essence, the RO assigned an effective date of July 26, 
1995, one year before the date of the veteran's reopened 
claim, under the provisions of 38 C.F.R. § 3.114(a), which 
states that where compensation is awarded pursuant to a 
liberalizing law, if a claim is reviewed at the request of 
the claimant more than one year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of one year prior to the date of receipt of such request.  
38 C.F.R. § 3.114(a)(3).

At the time the veteran's reopened claim for compensation was 
filed, on July 26, 1996, the regulation implementing 38 
U.S.C.A. § 5110(g), pertaining to effective dates of awards 
of compensation, had just been changed.  The earlier 
regulations specified that in order to be eligible for a 
retroactive payment under this provision, the evidence must 
show that the veteran met all of the eligibility criteria for 
the benefit on the effective date of the liberalizing law or 
regulation and continuously from that date to the date of 
claim.  See 38 C.F.R. § 3.114(a) (1995).

The regulation was amended effective June 12, 1996, to show 
that the requirement of eligibility as of the effective date 
of the liberalizing law or regulation had to be met only if 
the liberalizing law or regulation became effective on or 
after its date of enactment.  In other words, if the 
liberalizing law or regulation had a retroactive effective 
date, the veteran did not have to meet the eligibility 
criteria as of the effective date in order to receive 
benefits for up to one year prior to the date on which his 
claim for benefits was filed.  See McCay v. Brown, 9 Vet. 
App. 183, 187-188 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 
1997) (invalidated the provision in earlier versions of 
38 C.F.R. § 3.114(a) that stated that the eligibility 
requirements had to be met on and after the effective date of 
the liberalizing law); Retroactive Payments Due to a 
Liberalizing Law or VA Issue, 62 Fed. Reg. 17706 (1997) 
(later codified at 38 C.F.R. § 3.114).  

Because 38 C.F.R. § 3.114 was modified prior to the pendency 
of the veteran's appeal, the Board determines that the 
changes to 38 C.F.R. § 3.114 do not affect his claim.  As 
such, the Board concludes that consideration of the version 
of the regulation (38 C.F.R. § 3.114) most favorable to the 
veteran does not apply to the circumstances in the present 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

If the veteran could show that he had a claim before VA for 
entitlement to service connection for beriberi heart disease 
any earlier than when his formal claim was received on July 
26, 1996, then consideration could be made for an earlier 
effective date.  Otherwise, no consideration for an earlier 
effective date can be made in his case.  

In order for the veteran to receive benefits authorized from 
the effective date of the liberalizing law, he needed to 
request review of his claim within one year from the 
effective date of the liberalizing regulation; that is by 
August 23, 1994.  See 38 C.F.R. § 3.114(a)(1).  However, the 
veteran did not make such a request.  Under such 
circumstances, the law allows for only a period of one year 
prior to the date of receipt of the veteran's request to 
establish an earlier effective date.  See 38 C.F.R. 
§ 3.114(a)(3).  Here, the veteran requested service 
connection on July 26, 1996, which was almost two years after 
the August 24, 1994 deadline for him to request review.  What 
he is entitled to is an effective date one year prior to July 
26, 1996 ,which is July 26, 1995, for the effective date of 
the liberalizing regulation.  Therefore, the RO correctly 
established July 26, 1995 as the effective date for the 
veteran's award for service connection.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.

The Board os of course aware that the veteran had tried on 
numerous occasions prior to July 1996 to establish service 
connection for his prisoner of war disability.  Also for 
consideration is the veteran's contention that he is entitled 
to an earlier effective date because he had heart disease 
prior to the enactment of the regulation.  Regarding the 
former, the veteran last applied for, and was denied, service 
connection in December 1990.  That denial became final 
because the veteran did not appeal the December 1990 
decision.  The only way that claim would have been revived is 
if the veteran had submitted new and material evidence to 
reopen the claim.  He did not submit new and material 
evidence.  The finally denied claim cannot be considered a 
claim for effective date purposes.  See 38 C.F.R. § 3.104.

The veteran inquired about or initiated another claim for 
entitlement in July 1993.  At that time, the veteran did not 
submit any evidence for the record; so no evidence could have 
been considered new and material to reopen the claim.  The RO 
explained again that new and material evidence was required 
to reopen the claim, and the veteran then had a year to 
submit the requested documents.  He did not submit the 
requisite documents, and did not reply again until 1996.  The 
veteran's claim in July 1993 was therefore abandoned.  The 
abandoned claim cannot be considered a claim for effective 
date purposes.  38 C.F.R. § 3.158.  

The Board notes that the July 1993 claim of the veteran 
predated the effective date of liberalizing law and VA 
regulation, as did the RO's July 22, 1993 response.  Thus, 
the liberalizing law was not a factor in the veteran's 
inquiry and the RO's response.

While the RO did not inform the veteran of the liberalizing 
law when the regulation was published in July 1994, VA was 
not obligated to inform the veteran of the change because 
there was no specific provision in the liberalizing law or in 
any other law to do so.  Rather, the veteran is deemed to 
have knowledge of the agency's regulations.  Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1990).  As explained 
immediately above, at the time the liberalizing law became 
effective, there was no claim of the veteran for service 
connection for heart disease under consideration by the RO.  

There is no other indication in the record that would allow 
for a grant of an earlier effective date in the veteran's 
case, and he has identified none.  The applicable statutory 
and regulatory provisions require that VA look to all 
communications from a claimant which may be interpreted as 
applications or claims -- formal and informal -- for 
benefits.  In particular, VA is required to identify and act 
on informal claims for benefits.  38 U.S.C. § 5110(b)(2); 38 
C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a) (1998).  See Servello 
v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(1998). The Board has searched the record and has been unable 
to find a formal or informal claim for service connection 
based on the liberalizing law earlier than July 26, 1996.  
Accordingly, for the reasons and bases discussed above, the 
veteran's claim for an effective date earlier than July 26, 
1995 is denied.   

Entitlement to an evaluation in excess of 60 percent for 
ischemic heart disease.

The Board notes that the provisions of 38 U.S.C.A. § 5107 
have been met, in that the claim is well grounded and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected heart 
disease disability has increased in severity.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  The Board notes 
that there is ample medical evidence of record pertaining to 
the service-connected heart disease, most recently the report 
of a VA heart examination in September 1998.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed. Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time form exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Further, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although the regulations 
do not give past medical reports precedence over current 
findings, see Francisco v. Brown, 7 Vet. App. 55 (1994), the 
Board should consider the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Certain portions of 38 C.F.R. Part 4, pertaining to the 
rating criteria for disabilities involving the cardiovascular 
system, were changed during the course of the veteran's 
appeal.  Specifically, on December 11, 1997, VA published a 
final rule, effective January 12, 1998, to amend the section 
of the Schedule for Rating Disabilities dealing with 
cardiovascular disabilities.  See 62 FR 65,207- 224 (December 
11, 1997).  The revision incorporates objective measurements 
of the level of physical activity, expressed numerically in 
metabolic equivalents (METs), at which cardiac symptoms 
develop. 

The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  In this case, the 
veteran was provided with the amended provisions for heart 
disease by way of a June 1998 Statement of the Case, and he 
has had the opportunity to provide argument in support of his 
claim under those provisions.  It is obvious that the agency 
of original jurisdiction has had the opportunity to 
adjudicate the claim according to the new provisions.  
Therefore, the Board determines that the veteran is not 
prejudiced by the change in law that occurred after the 
initiation of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  Accordingly, the Board will consider both 
the old and new rating criteria and apply that criteria which 
are most favorable to the veteran.  Karnas, 1 Vet. App. at 
313.

Under the old criteria for Diagnostic Code 7005, a 100 
percent rating will be assigned during and for six months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  After six months, 
with chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded, a 100 percent will also be assigned.  Following 
typical history of acute coronary occlusion or thrombosis as 
above, or with history of substantiated repeated anginal 
attacks, more than light manual labor not feasible, a 60 
percent rating will be assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).

Under the new criteria for Diagnostic Code 7005, a 100 
percent rating will be assigned for arteriosclerosis heart 
disease (coronary artery disease) with documented coronary 
disease resulting in: chronic congestive heart failure, or 
workload of 3 metabolic equivalents or multiples of resting 
oxygen consumption (METs) or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1998).

A 60 percent evaluation is provided where there is more than 
one episode of acute congestive heart failure in the past, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id.  

Furthermore, measurement of METs by exercise testing may not 
be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If exercise testing is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable.  Id. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As an initial matter, the Boar notes that the veteran's METs 
had to be estimated on the last two VA examinations in 1998 
due to his age and health.  He was unable to perform a stress 
test which would have provided a truer measure of metabolic 
equivalents of oxygen consumption.  However, the VA 
examiners' estimations on both occasions, that the METs were 
3-4, were supported by examples showing that the veteran had 
angina with dyspnea on exertion, and dizziness.  The 
inability to perform specific testing under certain 
circumstances and the substitution of examiners' estimates is 
recognized in the regulation, 38 C.F.R. § 4.104, Note (2).  
The veteran has not submitted any evidence to the contrary.

The conclusions provided by the VA examiners in February 1998 
and September 1998 regarding the veteran's symptomatology are 
reflective of the new rating criteria, and those conclusions 
fall squarely within the rating criteria for a 60 percent 
evaluation.  A  60 percent evaluation incorporates a workload 
of greater than 3 METs but not greater than 5 METs; which is 
exactly the veteran's situation with 3-4 estimated METs.  
38 C.F.R. §§ 4.104, Diagnostic Code 7005.

The fact that the veteran is unable to perform more than 
light manual labor due to his symptoms, and the fact that 
there is no evidence of congestive heart failure in the 
veteran's symptomatology, speaks directly to the rating 
criteria under the old regulations.  Such symptomatology, or 
lack thereof, more nearly approximates the criteria for a 60 
percent evaluation therein.  The Board bases its decision in 
the regard on the veteran's entire medical history, but in 
particular on the report of the VA examiner in connection 
with the September 1998 VA heart examination.  The examiner's 
comments to the effect that more that light manual labor was 
not feasible precisely mirrors the schedular criteria for a 
60 percent rating.  See Francisco, supra.

In summary, after a review of all of the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for service -connected ischemic heart 
disease.  For the reasons and bases stated above, a 100 
percent rating for the veteran's service-connected ischemic 
heart disease is not warranted under either the old or new 
criteria for Diagnostic Code 7005.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an effective date earlier than July 26, 1995 
for service connection for ischemic heart disease is denied.


Entitlement to an evaluation in excess of 60 percent  for 
ischemic heart disease is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  A liberalizing law or VA issue is any change in the law or regulations which creates a new benefit.  S. 
Report NO. 2042, 87th Congress, 2d. Session (1962); H.R. Rep. No. 2123, 87th Congress, VA. G.C. Op. 
(September 29, 1981).  
  The Board notes in passing that regulations provide that in no circumstances will the effective date of a 
claimant's award be prior to the effective date of the liberalizing law.  To the extent that the veteran's 
argument incorporates the premise that since he had heart disease in the 1980's he is entitled to an effective 
date earlier than August 24, 1993, the argument is without legal merit.  



